ORDER
PER CURIAM.
Appellant, William Ringenberg, (“appellant”), appeals the judgment of the Circuit Court of Clark County. Appellant seeks to reverse his conviction and sentence for operating a motor vehicle without a valid license, section 302.020, RSMo 1994, for which appellant was sentenced to a term of fifteen days in the county jail. Appellant alleges he was denied the right to defend himself. We affirm.
We have reviewed the briefs of the parties, the legal file, and the transcripts, and find the judgment is not clearly erroneous. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 30.25(b).